 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 LAWRENCE OGBECHIE,                                  Case No. 5:19-cv-02482 NC
13                    Plaintiff,                       SUA SPONTE JUDICIAL
                                                       REFERRAL FOR PURPOSES OF
14           v.                                        DETERMINING RELATIONSHIP
                                                       OF CASES
15 R. COVBARRUBIAS,
16                    Defendant.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Edward J. Davila to determine whether it
20 is related 18-cv-00121 EJD, Ogbechi v. Covarrubias.
21        IT IS SO ORDERED.
22
23        Date: May 9, 2019                        _________________________
                                                   Nathanael M. Cousins
24                                                 United States Magistrate Judge
25
26
27
28
     Case No. 19-cv-02482 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
